Citation Nr: 0432640	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-25 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs benefits.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel



INTRODUCTION

The appellant claims to have recognized active military 
service with the United States (U.S.) Armed Forces.

This appeal arises from an April 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, that denied the above 
claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Appellate review of the appellant's claim at this time would 
be premature.  In a letter dated in August 2003, he asked 
that his claims folder be transferred to the VA office 
closest to his new home in California.  In his substantive 
appeal, also dated in August 2003, he stated that he did not 
want to appear for a personal hearing.  However, in a 
statement dated in March 2004, the appellant asked that he be 
scheduled for a BVA hearing at the VA office closest to his 
home in California.

Accordingly, while the Board sincerely regrets the delay, in 
order to afford the appellant due process the case must be 
remanded for an appropriate hearing to be scheduled.  

The claim is REMANDED for the following:

Schedule the appellant for a hearing 
before a Veterans Law Judge at the RO in 
accordance with applicable law.  As noted 
above, the appellant has asked that his 
claims folder be transferred to the VA 
office closest to his new home in 
California, and that his hearing also be 
scheduled at this office.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to comply with all due process considerations.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


